The Legislature may change or modify the procedure for the enforcement of a contract right, provided some effective remedy is left. This may be done without impairing the obligation of the contract, provided the remedy which is left is effective. A party does not have a vested right in a mere matter of procedure, unless it be his only effective remedy. Here the parties were not brought into Court until Chapter 14572 had been repealed. And the repealing Act only shows the procedure of the prior Act in so far as suits then pending were concerned. See Cragin v. Ocean  Lake Realty Co., 101 Fla. 1337, 135 So. 795.